DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,184,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s Amendment filed on 06/21/2022 regarding claims 1-45 is fully considered. Of the above claims, claims 1-20 and 23 have been canceled; claims 21, 37-38 and 40 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-25, 32 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhart et al. (US 2010/0115853 A1).
Gebhart et al. teach the following claimed limitations:
Regarding claim 21, a door closer system (electric door actuation system 10, FIG. 1), comprising:
a door closer assembly adapted for coupling to a door (electric actuator 28, roller 80; FIGs. 1-2);
a position sensor associated with the door closer assembly (door position sensor 104, FIG. 3) and configured to detect data indicating a position of the door closer assembly (define the angular locations of the open and closed positions, as sensed by the door position sensor 104, [0031], [0048], FIG. 7); and
a processing device that i) receives detected data transmitted from the position sensor (the control unit 82 is also preferably capable of operating in cooperation with signals from the position sensor 104, [0034], FIGs. 3-7), ii) evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly (a system-on-chip device providing a high-resolution digital output in response to absolute angular positions, e.g., a 10 bit resolution device to provide 1024 absolute positions for 360 of rotational movement, [0031], the output is evaluated against predetermined PC, PO, BC and LC positions to control the speed of the motor, FIGs. 9-10), and iii) determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly (storing the door open and closed positions in non-volatile memory 85, the position of the door 12 may be determined at any time, [0034]), and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position (the set of detected signals generated by the position sensor 104 in the learning mode for the closed position);
wherein the detected data comprise one or more measurements, and wherein the data of the one or more sets of reference data comprise ranges of measurements (position ranges from PC to PO and vice versa, FIGs. 9-10).
Regarding claim 24, the processing device further activates a timer upon detection of displacement of the door closer assembly from the closed position to an open position (for the Obstacle Detection and Reaction Function, during opening, obstacle detection counter starts after the door has moved to a location that is greater than 3 degrees from the closed position, [0090]-[0092]).
Regarding claim 25, the processing device further determines, through use of the timer, whether the door closer assembly has been at the open position for a period of time that exceeds a predetermined time period (if the obstable detection counter counts up to three, i.e., a detection condition is met three times during execution of the door opening or closing command, then the obstacle detection criteria is met, [0095]).
Regarding claim 32, the processing device is located in the door closer assembly (control unit 82 located in electric actuator 28, FIG. 3).
Regarding claim 35, at least a portion of the position sensor is coupled to the door closer assembly (position sensor 104 located in electric actuator 28, FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1).
Gebhart et al. teach the following claimed limitations:
Regarding claim 22, the position sensor 104 is provided for sensing an angle of the output shaft 78 within 360 degrees ([0031]). The range of door movement will typically be approximately 90 degrees, where the door closed position may be defined as 180 degrees and the door open position may be defined as 270 degrees ([0048]).
Gebhart et al. do not teach the following claimed limitations:
Further regarding claim 22, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.
One of ordinary skill would teach the following claimed limitations:
Further regarding claim 22, sensing an angle within the range from 180 degrees to 270 degrees would be consistent with data corresponding to positions of the door between the open position and the closed position; conversely, outside of this range would be inconsistent for the purpose of identifying an erroneous position. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data, as taught by one of ordinary skill, into Gebhart et al. for the purpose of identifying an erroneous position.
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Graichen (US 2009/0051528 A1).
Gebhart et al. do not teach the following claimed limitations:
Regarding claim 26, the processing device further activates one or more monitoring devices to monitor an area around an entryway if the period of time that the door closer assembly has been at the open position is determined to exceed the predetermined time period.
Regarding claim 27, the one or more monitoring devices includes at least one of a camera and a motion sensor.
Graichen teaches the following claimed limitations:
Further regarding claim 26, the processing device further activates one or more monitoring devices to monitor an area around an entryway if the period of time that the door closer assembly has been at the open position is determined to exceed the predetermined time period (logic unit 18 uses the ‘open state’ signal received from the sensors 20 and any additional signals received from the electronic entry means 14 and the motion detectors to determine whether to send an alarm signal to a centralized monitoring system 19, [0014], a time is provided to monitor a time period between the separation of the door and closing of the door, [0022], the centralized monitoring system 19 would comprise one or more monitoring devices) for the purpose of monitoring an entryway with a door having an erroneous position.
Further regarding claim 27, the one or more monitoring devices includes at least one of a camera and a motion sensor (motion detector 17, FIG. 1) for the purpose of monitoring motion at the entryway.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device further activates one or more monitoring devices to monitor an area around an entryway if the period of time that the door closer assembly has been at the open position is determined to exceed the predetermined time period; the one or more monitoring devices includes at least one of a camera and a motion sensor, as taught by Graichen, into Gebhart et al. for the purpose of monitoring an entryway with a door having an erroneous position; monitoring motion at the entryway.
Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Scheiermann et al. (US 2016/0168899 A1).
Gebhart et al. do not teach the following claimed limitations:
Regarding claim 28, the position sensor further detects a plurality of changes in one or more directions of displacement of the door closer assembly; and
wherein the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly.
Regarding claim 29, the one or more directions of displacement of the door closer assembly comprises an opening direction and a closing direction; and
wherein the plurality of changes in the one or more directions of displacement of the door closer assembly comprises a plurality of changes between the opening direction and the closing direction.
Regarding claim 30, the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position.
Regarding claim 31, the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement.
Scheiermann et al. teach the following claimed limitations:
Further regarding claim 28, the position sensor further detects a plurality of changes in one or more directions of displacement of the door closer assembly (second acquisition device 2 can be fashioned as a vibration sensor, [0046], FIGs. 2-3) for the purpose of sensing the vibration of the door; and
wherein the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly (an acquisition S2 of a rate of vibration of house door 10, [0027], [0042], FIG. 1) for the purpose of sensing the rate of vibration of the door.
Further regarding claim 29, the one or more directions of displacement of the door closer assembly comprises an opening direction and a closing direction (vibration can be in the opening direction and closing direction, that is, in the x direction and -x direction in FIG. 2); and wherein the plurality of changes in the one or more directions of displacement of the door closer assembly comprises a plurality of changes between the opening direction and the closing direction (vibrations in the x direction and -x direction correspond to changes between the opening direction and the closing direction, FIG. 2) for the purpose of sensing vibration in the thickness direction of the door.
Further regarding claim 30, the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position (an acquisition S2 of a rate of vibration of house door 10, [0027], [0042], FIG. 1; the vibration of the house door 10 connected with a closing of house door 10, [0028]) for the purpose of sensing the vibration of the door while the door is being closed.
Further regarding claim 31, the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement (monitoring device 5 can be designed to ascertain the closing state of the house door 10 on the basis of a comparison of the vibration rate with a vibration rate threshold value, [0044]) for the purpose of monitoring the closing state of the door.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the position sensor further detects a plurality of changes in one or more directions of displacement of the door closer assembly; and wherein the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly; the one or more directions of displacement of the door closer assembly comprises an opening direction and a closing direction; and wherein the plurality of changes in the one or more directions of displacement of the door closer assembly comprises a plurality of changes between the opening direction and the closing direction; the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position; the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement, as taught by Scheiermann et al., into Gebhart et al. for the purposes of sensing the vibration of the door; sensing the rate of vibration of the door; sensing vibration in the thickness direction of the door; sensing the vibration of the door while the door is being closed; monitoring the closing state of the door.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Hoffberg (US 9,045,927 B1).
Gebhart et al. do not teach the following claimed limitations:
Regarding claim 33, the processing device is located within a lock device positioned on or adjacent to the door.
Hoffberg teaches the following claimed limitations:
Further regarding claim 33, the processing device is located within a lock device positioned on or adjacent to the door (the door closing mechanism may also serve as a lock for the door; column 23 line 61 to column 24 line 4, the processing device being in the door closing mechanism, which is also a lock device) for the purpose of using the door closer to also lock the door.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device is located within a lock device positioned on or adjacent to the door, as taught by Hoffberg, into Gebhart et al. for the purpose of using the door closer to also lock the door.
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Thibault et al. (US 2014/0062466 A1).
Gebhart et al. do not teach the following claimed limitations:
Regarding claim 34, the position sensor is an inductive sensor.
Thibault et al. teach the following claimed limitations:
Further regarding claim 34, the position sensor is an inductive sensor (the sensor may provide an inductance value; [0089]) for the purpose of detecting positional information using a coil.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the position sensor is an inductive sensor, as taught by Thibault et al., into Gebhart et al. for the purpose of detecting positional information using a coil.
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Modi et al. (US 2016/0189531 A1).
Gebhart et al. do not teach the following claimed limitations:
Regarding claim 36, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication.
Regarding claim 37, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection.
Modi et al. teach the following claimed limitations:
Further regarding claim 36, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication (communicate with one another via Bluetooth signals; [0086]) for the purpose of communicating without using wires.
Further regarding claim 37, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection (communicate with one another via Bluetooth signals; [0086]) for the purpose of communicating without using wires.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication; the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection, as taught by Modi et al., into Gebhart et al. for the purpose of communicating without using wires.
Claims 38-40 and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) in view of Copeland et al. (US 2014/0330436 A1).
Gebhart et al. teach the following claimed limitations:
Regarding claim 38, a door closer system (electric door actuation system 10, FIG. 1), comprising:
a door closer assembly adapted for coupling to a door (electric actuator 28, roller 80; FIGs. 1-2);
a position sensor associated with the door closer assembly (door position sensor 104, FIG. 3) and configured to detect data indicating a position of the door closer assembly (define the angular locations of the open and closed positions, as sensed by the door position sensor 104, [0031], [0048], FIG. 7); and
a processing device that i) receives detected data transmitted from the position sensor (the control unit 82 is also preferably capable of operating in cooperation with signals from the position sensor 104, [0034], FIGs. 3-7), ii) evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly (a system-on-chip device providing a high-resolution digital output in response to absolute angular positions, e.g., a 10 bit resolution device to provide 1024 absolute positions for 360 of rotational movement, [0031], the output is evaluated against predetermined PC, PO, BC and LC positions to control the speed of the motor, FIGs. 9-10), and iii) determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly (storing the door open and closed positions in non-volatile memory 85, the position of the door 12 may be determined at any time, [0034]), and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position (the set of detected signals generated by the position sensor 104 in the learning mode for the closed position).
Regarding claim 39, the second sensor is a magnetometer (position sensor 104 preferably comprises a programmable magnetic rotary encoder, [0031]).
Regarding claim 40, a door closer system (electric door actuation system 10, FIG. 1), comprising:
a door closer assembly adapted for coupling to a door (electric actuator 28, roller 80; FIGs. 1-2);
a position sensor associated with the door closer assembly (door position sensor 104, FIG. 3) and configured to detect data indicating a position of the door closer assembly (define the angular locations of the open and closed positions, as sensed by the door position sensor 104, [0031], [0048], FIG. 7); and
a processing device that i) receives detected data transmitted from the position sensor (the control unit 82 is also preferably capable of operating in cooperation with signals from the position sensor 104, [0034], FIGs. 3-7), ii) evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly (a system-on-chip device providing a high-resolution digital output in response to absolute angular positions, e.g., a 10 bit resolution device to provide 1024 absolute positions for 360 of rotational movement, [0031], the output is evaluated against predetermined PC, PO, BC and LC positions to control the speed of the motor, FIGs. 9-10), and iii) determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly (storing the door open and closed positions in non-volatile memory 85, the position of the door 12 may be determined at any time, [0034]), and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position (the set of detected signals generated by the position sensor 104 in the learning mode for the closed position).
Regarding claim 42, the processing device is located within either the door closer assembly or a lock device positioned on or adjacent to the door (control unit 82 located in electric actuator 28, FIG. 3).
Regarding claim 44, the second sensor is a magnetometer (position sensor 104 preferably comprises a programmable magnetic rotary encoder, [0031]).
Regarding claim 45, the position sensor 104 is provided for sensing an angle of the output shaft 78 within 360 degrees ([0031]). The range of door movement will typically be approximately 90 degrees, where the door closed position may be defined as 180 degrees and the door open position may be defined as 270 degrees ([0048]).
Gebhart et al. do not teach the following claimed limitations:
Further regarding claim 38, a second sensor that is calibrated using the detected data.
Further regarding claim 40, the processing device calibrates a second sensor based on the data corresponding to the position of the door closer assembly.
Regarding claim 43, the processing device calibrates the second sensor based in part on the determination that the door closer assembly is at the closed position.
Further regarding claim 45, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.
Copeland et al. teach the following claimed limitations:
Further regarding claim 38, a second sensor that is calibrated using the detected data (the processor 555 uses data from the magnetic fields detected by the valve sensor 299 and the door sensor 336 to determine an associated angular position of the valve and an associated angular position of the door, respectively, [0109], adjustment of the valve requires the corresponding reading by the valve sensor 299 to be updated) for the purpose of automatically adjusts the door closer after initial calibration.
Further regarding claim 40, the processing device calibrates a second sensor based on the data corresponding to the position of the door closer assembly (the processor 555 uses data from the magnetic fields detected by the valve sensor 299 and the door sensor 336 to determine an associated angular position of the valve and an associated angular position of the door, respectively, [0109], adjustment of the valve requires the corresponding reading by the valve sensor 299 to be updated) for the purpose of automatically adjusts the door closer after initial calibration.
Further regarding claim 43, the processing device calibrates the second sensor based in part on the determination that the door closer assembly is at the closed position (the processor 555 uses data from the magnetic fields detected by the valve sensor 299 and the door sensor 336 to determine an associated angular position of the valve and an associated angular position of the door, respectively, [0109], adjustment of the valve requires the corresponding reading by the valve sensor 299 to be updated, including the angular position corresponding to the closed position) for the purpose of automatically adjusts the door closer after initial calibration.
One of ordinary skill would teach the following claimed limitations:
Further regarding claim 45, sensing an angle within the range from 180 degrees to 270 degrees would be consistent with data corresponding to positions of the door between the open position and the closed position; conversely, outside of this range would be inconsistent for the purpose of identifying an erroneous position. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a second sensor that is calibrated using the detected data; the processing device calibrates a second sensor based on the data corresponding to the position of the door closer assembly; the processing device calibrates the second sensor based in part on the determination that the door closer assembly is at the closed position; the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data, as taught by Copeland et al. and one of ordinary skill, into Gebhart et al. for the purposes of automatically adjusts the door closer after initial calibration; identifying an erroneous position.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhart et al. (US 2010/0115853 A1) as modified by Copeland et al. (US 2014/0330436 A1) as applied to claim 40 above, and further in view of Hoffberg (US 9,045,927 B1).
Gebhart et al. as modified by Copeland et al. teach the following claimed limitations:
Regarding claim 41, the second sensor comprises a magnetometer (position sensor 104 preferably comprises a programmable magnetic rotary encoder, [0031], Gebhart et al.).
Gebhart et al. do not teach the following claimed limitations:
Further regarding claim 41, the second sensor is located within a lock device positioned on or adjacent to the door.
Hoffberg teaches the following claimed limitations:
Further regarding claim 41, the second sensor is located within a lock device positioned on or adjacent to the door (the door closing mechanism may also serve as a lock for the door; column 23 line 61 to column 24 line 4, the second sensor being in the door closing mechanism, which is also a lock device) for the purpose of using the door closer to also lock the door.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second sensor is located within a lock device positioned on or adjacent to the door, as taught by Hoffberg, into Gebhart et al. as modified by Copeland et al. for the purpose of using the door closer to also lock the door.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22 and 24-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







10 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853